NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1267-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DAMON VENABLE,

     Defendant-Appellant.
________________________

                   Submitted August 2, 2021 – Decided August 24, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 86-11-4010.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (James K. Smith, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
        Defendant appeals the denial of his motion to reduce the sentence imposed

on his 1987 murder conviction. He was 16 years old when he committed the

crime. Defendant was tried and convicted in adult court and sentenced to a term

of life imprisonment with a thirty-five-year period of parole ineligibility. 1 He

sought the sentence reduction so that he would have a meaningful opportunity

to be released from confinement. During the pendency of this appeal, he earned

parole and has since been released from prison. We therefore deem this appeal

moot.

        We briefly summarize the relevant facts and procedural history. On

March 19, 1986, defendant and another assailant accosted three teenagers

walking on a public street in Newark. Defendant pointed a loaded gun at one of

the victims and demanded that he relinquish his green leather bomber jacket.

When the robbery victim explained that he did not have any other valuables,

defendant struck him in the face, knocking him to the pavement. As defendant

was leaving the scene, another individual, Ronald Griffin, happened by and

asked the robbery victim if the jacket held by defendant belonged to him.



1
  We note this sentence pre-dates the 1997 enactment of the No Early Release
Act (NERA), N.J.S.A. 2C:43-7.2, which requires a court to impose a term of
parole ineligibility fixed at 85% of the sentence imposed. In the case of a life
sentence, the NERA parole ineligibility term is sixty-three years, nine months.
                                                                           A-1267-18
                                        2
Defendant pointed the handgun at Griffin, who raised his hands in surrender and

attempted to retreat.   Defendant shot him. Griffin later succumbed to his

gunshot wound.       As we emphasized in our previous opinion affirming

defendant's convictions, this was an "utterly senseless" crime. State v. Venable,

No. A-4816-86 (App. Div. Feb. 15, 1989) (slip op. at 3).

        Defendant was waived over to adult court and charged by indictment with

knowing/purposeful murder; N.J.S.A. 2C:11-3(a), felony murder in the course

of a robbery; N.J.S.A. 2C:11-3(a)(3), first-degree robbery, N.J.S.A. 2C:15-1;

third-degree unlawful possession of a handgun, N.J.S.A. 2C:39-5(b); and

second-degree possession of a firearm for an unlawful purpose, N.J.S.A. 2C:39-

4(a).

        In March 1987, a jury convicted defendant on all counts. In April 1987,

the trial court imposed an aggregate sentence of life plus twenty years in prison,

with a thirty-year term of parole ineligibility.

        On appeal, we affirmed defendant's convictions but remanded for

resentencing because the sentences imposed on the armed robbery and firearms

counts did not include parole ineligibility terms as required by the Graves Act,

N.J.S.A. 2C:43-6(c). Venable, No. A-4816-86 (slip op. at 1). The Supreme

Court denied certification. State v. Venable, 117 N.J. 45 (1989).


                                                                            A-1267-18
                                         3
      In April 1989, the trial court on remand resentenced defendant in

accordance with our instructions. Defendant's original thirty-year term of parole

ineligibility was increased to thirty-five years.

      In March 2015, defendant filed a motion to correct an illegal sentence,

arguing that the sentence was cruel and unusual punishment under Miller v.

Alabama, 567 U.S. 460, 479 (2012) (holding "the Eighth Amendment forbids a

sentencing scheme that mandates life in prison without possibility of parole for

juvenile offenders"). The Law Division judge denied defendant's motion.

      In May 2017, we heard defendant's appeal of the denial of his resentencing

motion on an Excessive Sentence Oral Argument calendar. We remanded the

matter to the trial court to decide whether defendant's sentence violated the New

Jersey Constitution in light of our Supreme Court's then-recent decision in State

v. Zuber, 227 N.J. 422 (2017). State v. Venable, No. A-3261-15 (App. Div. May

18, 2017) (slip op. at 1). On remand in September 2018, the Law Division judge

rendered an oral opinion ruling that defendant was not eligible to be resentenced

because his sentence of life with thirty-five years of parole ineligibility was not

the functional equivalent of life without parole. The case now returns to us for

a third time.

      Defendant raises the following issues on appeal:


                                                                             A-1267-18
                                         4
POINT I

THE DEFENDANT, A JUVENILE OFFENDER WHO
HAS SERVED OVER [THIRTY-FOUR] YEARS IN
PRISON ON THESE CHARGES, AND WHO
PRESENTED EVIDENCE THAT HE WAS FULLY
REHABILITATED, WAS ENTITLED TO "A
MEANINGFUL OPPORTUNITY FOR RELEASE"
UNDER BOTH THE STATE AND FEDERAL
CONSTITUTIONS. THE MOTION JUDGE, WHO
STATED    THAT    HE   WOULD    REDUCE
DEFENDANT'S SENTENCE IF HE COULD, ERRED
IN HOLDING THAT DEFENDANT DID NOT
QUALIFY FOR A RESENTENCING BECAUSE HE
WOULD BE ELIGIBLE FOR PAROLE AT AGE
[FIFTY-ONE].

A. OUR STATE CONSTITUTION GUARANTEES
   THAT, LIKE ALL JUVENILE OFFENDERS
   SERVING LENGTHY PRISON SENTENCES,
   DAMON VENABLE MUST BE GIVEN A
   "MEANINGFUL OPPORTUNITY TO OBTAIN
   RELEASE BASED ON DEMONSTRATED
   MATURITY AND REHABILITATION."

B. UNDER THE CRUEL AND UNUSUAL
   PUNISHMENT CLAUSES OF BOTH THE STATE
   AND FEDERAL CONSTITUTIONS, IT IS
   DISPROPORTIONATE,      AND      THUS
   UNCONSTITUTIONAL, TO CONTINUE TO
   INCARCERATE A FULLY REHABILITATED
   JUVENILE OFFENDER SUCH AS DAMON
   VENABLE     WITHOUT     ANY    VALID
   PENOLOGICAL REASON FOR DOING SO.

C. CONSIDERATION FOR PAROLE IN THIS
   STATE FAILS TO PROVIDE LIFE-SENTENCED
   JUVENILE    OFFENDERS    WITH    THEIR

                                            A-1267-18
                    5
               CONSTITUTIONAL   RIGHT  TO   "SOME
               MEANINGFUL OPPORTUNITY FOR RELEASE
               BASED UPON DEMONSTRATED MATURITY
               AND REHABILITATION."

      We begin our analysis by noting the State does not dispute that defendant

has been rehabilitated. The record shows that for the last two decades, defendant

has avoided serious institutional infractions and, notably, maintained a 4.0 grade

point average at Rutgers University. At oral argument the prosecutor aptly

characterized that achievement as "impressive."

      As our Supreme Court explained in Zuber, the Eighth Amendment does

not guarantee eventual freedom to a juvenile offender but rather only requires

that he or she be afforded "'some meaningful opportunity to obtain release based

on demonstrated maturity and rehabilitation.'" 227 N.J. at 443 (quoting Graham

v. Florida, 560 U.S. 48, 74–75 (2010)). In State v. Tormasi, we recently noted

that the Court in Zuber "implicitly approves of the parole process" and that "a

meaningful opportunity for release could be addressed through a resentencing

or parole." 466 N.J. Super. 51, 67 (App. Div. 2021) (emphasis added). We thus

concluded in Tormasi that "the opportunity for parole provides a meaningful

opportunity at release for purposes of the Eighth Amendment." Id. at 67–68.

      We next apply that principle to the present situation. Significantly, as we

have noted, since filing this appeal, defendant has earned parole and has been

                                                                            A-1267-18
                                        6
released from prison. Although the opportunity for release was significantly

delayed, he has not only been afforded that opportunity but also made the most

of it by earning parole and achieving release from prison. Accordingly, this

appeal is moot.

      "Mootness is a threshold justiciability determination rooted in the notion

that judicial power is to be exercised only when a party is immediately

threatened with harm." Stop & Shop Supermarket Co., LLC v. Cnty. of Bergen,

450 N.J. Super. 286, 291 (App. Div. 2017) (quoting Betancourt v. Trinitas

Hosp., 415 N.J. Super. 301, 311 (App. Div. 2010)). "[F]or reasons of judicial

economy and restraint, courts will not decide cases in which the issue is

hypothetical, [or] a judgment cannot grant effective relief." Ibid. (alterations in

original) (quoting Cinque v. N.J. Dep't of Corr., 261 N.J. Super. 242, 243 (App.

Div. 1993)). Furthermore, "[a]n issue is 'moot' when the decision sought in a

matter, when rendered, can have no practical effect on the existing controversy."

Comando v. Nugiel, 436 N.J. Super. 203, 219 (App. Div. 2014) (alteration in

original) (quoting Greenfield v. N.J. Dep't of Corr., 382 N.J. Super. 254, 257–

58 (App. Div. 2006)).

      We recognize that defendant remains subject to parole supervision. That

circumstance, however, does not raise the Eighth Amendment concerns


                                                                             A-1267-18
                                        7
undergirding Miller and Zuber. Those Eighth Amendment cases focus on the

hardships of imprisonment, not community supervision and compliance with

parole release conditions.

      Appeal dismissed.




                                                                  A-1267-18
                                   8